Title: To Thomas Jefferson from John Gemmil, 25 August 1802
From: Gemmil, John
To: Jefferson, Thomas


            
              Staunton 25th Augt. 1802
            
            It was, Sir, my desire & intention to deliver the enclosed with my own hand, But, by a fall from my carriage, in returning from the sweet Spring I received a sprain in my ankle which disables me from walking a step, & renders the jolting of the carriage, in a high degree, painful. To avoid the South mountain I must, therefore, pursue the valley route by Winchester to New Haven. Not knowing but the letter from Governour Mc.Kean may contain more than an introduction of myself I esteem it my duty to forward it. And I take the liberty of expressing my regret that my accident should preclude from an interview & some personal acquaintance with the President of the United States, one who, with the highest veneration and most affectionate esteem for your character; connects the most fervent desire for a long continuance of your excellent administration, & for your happiness here and hereafter.
            
              John Gemmil
            
          